PER CURIAM:
Writ granted in part, otherwise denied; case remanded. Defendant's sentences are vacated and the case is remanded to the trial court for resentencing in accordance *302with the provisions of La.C.Cr.P art. 894.1 and La.C.Cr.P. art. 883, including the court's articulation of its reasons for the sentences imposed.1
SENTENCES VACATED; CASE REMANDED.
GUIDRY, J., would deny.

Cf. State v. Green , 16-0107, p. 14 (La. 6/29/17), 225 So.3d 1033, 1042, cert. denied , --- U.S. ----, 138 S.Ct. 459, 199 L.Ed.2d 338 (2017) :
Here, defendant's conduct transpired within a very short period. ... Absent well-articulated reasons from the sentencing court, we decline to say whether it was an abuse of discretion to impose consecutive terms. Thus, we will remand the matter to the trial court to consider whether defendant indeed poses a grave risk to public safety and, at a minimum, to articulate reasons for the consecutive terms.